Citation Nr: 0214306	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  00-18 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1956 to 
September 1958.  He died in October 1988.  The appellant is 
the veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1999 by the 
Department of Veterans Affairs (VA), Jackson, Mississippi, 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of service 
connection for the cause of the veteran's death has been 
obtained, and the VA has satisfied the duty to notify the 
appellant of the law and regulations applicable to the claim 
and the evidence necessary to substantiate the claim.

2.  The veteran died on October 27, 1988, at the age of 54 
years.

3.  During his lifetime, the veteran did not establish 
service connection for any disabilities.

4.  The veteran's death certificate shows that the immediate 
cause of death was adult respiratory syndrome due to 
aspiration pneumonia in semicomatose patient due to 
glioblastoma multiforme with multifocal cranial disease with 
an interval of three to four months between onset and death.  

5.  There is no competent medical evidence of the presence of 
the disorder listed on the death certificate as the cause of 
death until many years after separation from service.

6.  There is no competent medical evidence linking the 
veteran's death to his period of active service.

7.  There is no evidence that the veteran had exposure to 
carcinogenic chemicals in service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309, 3.310, 3.311, 
3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by denying 
entitlement to service connection for the cause of the 
veteran's death.  The appellant asserts that the death may 
have been related to exposure to carcinogenic chemicals in 
service.  She states that the veteran had headaches ever 
since service, and this may have been a symptom of his brain 
tumor.  

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The communications provided the appellant with 
an explanation of what evidence was to be provided by the 
appellant and what evidence the VA would attempt to obtain on 
her behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC and SSOC.  The basic 
elements for establishing service connection for the cause of 
death have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The RO made appropriate efforts to attempt to 
obtain all relevant evidence identified by the appellant.  
The evidence includes the veteran's post service treatment 
records pertaining to his fatal illness and a copy of his 
death certificate.  The appellant was scheduled to have a 
hearing in July 2001, but instead opted to have a conference 
with the decision review officer.  

The RO wrote the appellant in March 2000 and requested that 
she submit medical evidence showing that the veteran had 
chronic headaches during and after service.  The RO also 
requested that she submit evidence showing that the veteran 
was exposed to carcinogens during service.  However, the 
appellant did not supply any of the requested evidence.   

The Board notes that the veteran's service medical records 
could not be obtained.  The RO has attempted to obtain the 
veteran's service medical records on multiple occasions, but 
none could be located and the National Personnel Records 
Center reported that they are believed to have been destroyed 
by fire.  In light of these multiple attempts, the Board 
concludes that such records do not exist, and further 
attempts to obtain them would be futile. 

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the claimant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
malignant tumor is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The VA regulation pertaining to claims for service connection 
for the cause of death, 38 C.F.R. § 3.312, provides as 
follows: 

    (a) General.  The death of a veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.
    (b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.
    (c) Contributory cause of death.  (1) Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.
    (2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.
    (3) Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.
    (4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.

During his lifetime, the veteran did not establish service 
connection for any disabilities.  The veteran died on October 
27, 1988, at the age of 54 years.  The death certificate 
shows that the immediate cause of death was adult respiratory 
syndrome due to aspiration pneumonia in semicomatose patient 
due to glioblastoma multiforme with multifocal cranial 
disease with an interval of three to four months between 
onset and death.

The evidence which is of record shows that the disorders 
listed on the death certificate were not present until many 
years after the veteran's separation from service.  The Board 
notes that the veteran's service medical records are not 
available.  The earliest post service medical treatment 
records contained in the claims file reflecting the presence 
of cancer are dated in 1988.  None of the treatment records 
contain any history or medical opinion relating that disorder 
to service.  On the contrary, the records place the date of 
onset of the veteran's illness as being many years after 
separation from service.  A consultation report from the 
Hinds General Hospital dated in September 1988 shows that the 
veteran had been in good health until several weeks earlier 
when he began to notice difficulty with memory, intermittent 
confusion and headaches.  Similarly, a record dated in 
September 1988 from Donald H. Butts, M.D. reflects that the 
veteran had difficulty with memory, and severe headaches for 
the past several weeks.  Also, as noted above, the death 
certificate contains medical opinion that the onset of the 
tumor was only three to four months before the veteran's 
death.  

The appellant has submitted a letter from one of the 
veteran's treating physicians, W. Michael Vise, M.D., which 
contains the following information:

You husband died from extensive glioblastoma tumor 
formation throughout the brain.  He underwent 
intracranial surgery, radiation and other 
postoperative treatment to no avail.  He has a 
history of having been in the service and served in 
Japan for approximately eighteen months in the mid 
50's.  He has a history of having had headaches 
during this time and during the years thereafter.  
It would be difficult for me to render an official 
opinion regarding the potential "service 
connected" aspects of his intracranial disease, 
however, the possibility does exist if he was 
exposed to carcinogens.  

With respect to the contention that the veteran's death was 
due to exposure to carcinogenic chemicals during service, the 
Board finds that there is no evidence that the veteran had 
any such exposure to such chemicals in service.  His DD 214 
reflects that his military occupational specialty was clerk 
typist.  His service personnel records show that he completed 
a course in basic administration.  The appellant has not 
offered any explanation as to why the veteran would have been 
exposed to carcinogenic chemicals in that position.  In a 
written statement submitted in September 2000 she only said 
that "He was in a foreign country for 18 months.  Who can 
prove that he was not exposed to carcinogens...This could have 
happened during that time and the tumors could have started 
growing in his brain from that time causing his headaches and 
his death."  It is clear that the appellant's contention 
that he was exposed to carcinogenic chemicals is based on 
pure speculation and cannot provide a basis for granting 
service connection for the cause of his death.  The issue 
involved must be determined by exercise of sound judgment, 
without recourse to speculation.  38 C.F.R. § 3.312(a).

The Board notes that the appellant has submitted her own 
statement and written statements from other persons who knew 
the veteran.  The statements are to the effect that the 
veteran experienced headaches ever since returning from 
service.  The Board notes, however, that there is no medial 
opinion indicating that any headaches beginning in 1958 were 
related to the brain tumor which caused the veteran's death 
over thirty years later in 1988.  To the extent that the 
appellant offers her own opinion that an injury or disease in 
service caused the veteran's death, that contention is not 
corroborated by competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Van Slack v. 
Brown, 5 Vet. App. 499, 501 (1993) (holding that a veteran's 
widow was not capable of testifying as to matters involving 
medical causation such as the cause of the veteran's death).

In summary, the evidence shows that the tumor which resulted 
in the veteran's death was not present during service or 
manifested within one year after service.  Moreover, there is 
no basis for concluding that he had exposure to carcinogens 
during service.  Accordingly, the Board concludes that a 
service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

